ON MOTION
PER CURIAM.

ORDER

The United States Postal Service (USPS) moves to waive the requirements of Fed. Cir. R. 27(f) and dismiss for lack of jurisdiction Fred D. Knox’s petition for review from the Merit Systems Protection Board. Knox opposes. USPS replies.
The Administrative Judge (AJ) issued her initial decision denying Knox’s petition for corrective action under the Veterans Employment Opportunities Act on January 16, 2008. According to Knox, he received the AJ’s decision on January 20, 2008. The Board’s decision became final on February 20, 2008 when Knox elected not to file a petition at the Board. Knox’s petition was received by this court on April 24, 2008, sixty-four days after the Board’s decision became final.
Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1), which provides that “[njotwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984); see also Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (the timely filing of a notice of appeal in a civil case is a jurisdictional requirement that cannot be waived).
Knox’s petition was due no later than Monday, April 21, 2008. Because his petition was untimely, Knox’s petition must be dismissed for lack of jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) The motions are granted. The petition is dismissed.
(2) All sides shall bear their own costs.